Exhibit 10.2

Execution Copy

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (this “Agreement”), dated as of July 21, 2010, is
made by and among MDRNA, Inc., a Delaware corporation (the “Company”) and the
holders identified on Annex I (together with their respective successors and
assigns, the “Holders”; the Holders are each individually referred to herein as
a “Holder”).

WHEREAS, The Company, Calais Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of the Company (“Merger Sub”), and Cequent
Pharmaceuticals, Inc. (“Cequent”), a Delaware corporation, entered into an
Agreement and Plan of Merger, dated March 31, 2010 (the “Merger Agreement”)
pursuant to which Merger Sub will merge with and into Cequent, and Cequent will
be the surviving entity (the “Merger”).

WHEREAS, Upon the Effective Time and thereafter, Section 2.04 of the Merger
Agreement contemplates certain director nomination rights with respect to the
Purchaser Board.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holders mutually agree as follows. Capitalized terms used and
not otherwise defined herein shall have the meanings given such terms in the
Merger Agreement.

ARTICLE 1

BOARD OF DIRECTORS

1.1 Board of Directors and Committee Designation Rights; Voting Agreement.

(a) During the period beginning at the Effective Time and ending immediately
prior to the 2011 Annual Meeting of the Stockholders of the Company (the “2011
Annual Meeting”), the Company shall maintain a Board of Directors (the “Board”)
consisting of no more than seven (7) individuals, and each committee of the
Board (including, without limitation, the Audit Committee, the Compensation
Committee, and the Nominating and Corporate Governance Committee (the
“Nominating Committee”), or other committees serving similar functions) shall be
comprised of four (4) directors. The directors serving on each committee of the
Board shall be selected in good faith by the Nominating Committee, and in the
selection of the members of each committee the Nominating Committee shall ensure
that the composition of each committee shall be in accordance with the rules,
regulations and requirements of The NASDAQ Stock Market.

(b) Each of (i) Ampersand 2006 Limited Partnership, (ii) A.M. Pappas Life
Science Ventures III, LP and PVIII CEO Fund, LP, and (iii) Novartis BioVentures
Ltd. (each a “Designator”) shall have the right to submit to the Nominating
Committee for consideration as a director the name of a director nominee (each
such person a “Director Nominee”), and if the Nominating Committee deems, in the
exercise of its reasonable good faith discretion, the Director Nominee
qualified, the Nominating Committee shall appoint the Director Nominee to serve
as a director (upon such appointment, a “Designated Director”) of the Company
until the



--------------------------------------------------------------------------------

2011 Annual Meeting. The Company shall fill any vacancies that may arise upon
the resignation, removal, death or disability of any Designated Director with a
new Designated Director designated in accordance with the foregoing Section 1.1,
provided that the Designator who designated such Designated Director continues
to own at least twenty-five percent (25%) of the Purchaser Common Stock issued
to it as Merger Consideration in the Merger. The initial Director Nominees shall
be Peter D. Parker, Michael D. Taylor and Chiang Li. All subsidiaries of the
Company shall maintain a Board of Directors whose composition is identical to
that of the Board.

(c) The Company shall provide at least thirty (30) days’ prior written notice of
all intended mailings of notices to the Holders for a meeting at which directors
are to be elected (or an action by written consent pursuant to which directors
are to be elected) to each Designator, and each Designator shall notify the
Company in writing, at least ten (10) days prior to such mailing, of the
person(s) so designated as nominees for election as directors in accordance with
Section 1.1. If any Designator shall fail to give notice to the Company as
provided above, the Nominating Committee shall have the right to nominate any
other person to fill such directorship in its reasonable judgment and in the
exercise of good faith.

(d) Each Holder agrees to vote all of his, her or its Voting Securities from
time to time and at all times in whatever manner as shall be necessary to ensure
that (i) no director elected pursuant to Section 1.1 of this Agreement may be
removed from office other than for cause unless (A) such removal is directed or
approved by the Designator entitled under Section 1.1 to designate that director
or (B) the Designator originally entitled to designate such director pursuant to
Section 1.1 is no longer so entitled to designate such director; and (ii) any
vacancies created by the resignation, removal, death or disability of a
Designated Director shall be filled pursuant to the provisions of Section 1.1.
All Holders agree to execute any written consents required to effectuate the
obligations of this Agreement.

(e) The Company shall take such action as is necessary to convene meetings of
the Nominating Committee, of the Board and, if applicable, meetings of the
Holders for the appointment and election of the directors (or to act by written
consent) in order to elect the Designated Directors in accordance with
Section 1.1.

(f) The Company hereby represents and warrants that as of the date hereof the
transactions contemplated hereby are not inconsistent with the Company’s
Certificate of Incorporation or By-laws and agrees that until such time as the
obligations under this Section 1.1 have expired, the Company will not take any
action or amend its Certificate of Incorporation or By-laws in a manner
inconsistent with or in derogation of this Agreement.

(g) Each Holder hereby grants to the Secretary of the Company, in the event that
such Holder fails to vote its Voting Securities as required by this Agreement, a
proxy coupled with an interest in all Voting Securities beneficially owned by
such Holder to vote such Voting Securities in accordance with this Section 1.1,
which proxy is irrevocable until this Agreement terminates pursuant to its terms
or is amended to remove such grant of proxy in accordance with Section 1.1 of
this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

MISCELLANEOUS

2.1 Expenses. Except as otherwise provided herein, each of the parties hereto
will pay its own expenses incurred by or on its behalf in connection with this
Agreement or any transaction contemplated by this Agreement, whether or not such
transaction shall be consummated, including without limitation all fees of its
respective legal counsel and accountants

2.2 Notices. (a) All notices, requests, demands, consents or waivers and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if delivered by hand or by telecopy (with
immediate confirmation), one business day after being sent if by nationally
recognized overnight courier or if mailed, then four days after being sent by
certified or registered mail, return receipt requested with postage prepaid:

If to the Holders, to the address set forth on the stock records books of the
Company.

If to the Designators:

Ampersand 2006 Limited Partnership:

Ampersand Ventures

55 William St., Ste. 240

Wellesley, MA 02481

Attention: Herbert Hooper

Telecopy: 781-239-0824

A.M. Pappas Life Science Ventures III LP and PVIII CEO Fund, LP:

Pappas Ventures

2520 Meridian Parkway, Suite 400

Durham, NC 27713

Attention: Eric W. Linsley

Telecopy: 919-998-3301

Novartis Bioventures Ltd.:

Novartis Bioventures Ltd.

Five Cambridge Center,

Cambridge, MA 02142

Attention: Lauren Silverman

Telecopy: 617-871-3536

 

3



--------------------------------------------------------------------------------

With a copy to:

Edwards Angel Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199-7613

Attention: James T. Barrett, Esq.

                 Matthew J. Gardella, Esq.

Telecopy: 617-227-4420

If to the Company:

MDRNA, Inc.

3830 Monte Villa Parkway

Bothell, WA 98021

Attention: J. Michael French, President and CEO

Telecopy: 425-908-3650

With a copy to:

Pryor Cashman LLP

7 Times Square

New York, NY 10036

Attention: Lawrence Remmel, Esq.

Telecopy: 212-798-6365

or, in each case, to such other person or address as any party shall furnish to
the other parties in writing.

2.3 Binding; No Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto without the prior written consent of the other parties,
except by operation of Law and except that the Company may assign all or part of
this Agreement and its rights hereunder (a) to an Affiliate of the Company or
(b) from and after the Closing to a person, not a party to this Agreement, who
acquires substantially all of the assets of the Company and who assumes all of
the obligations of the Company hereunder, provided in each such case that no
such assignment shall release the Company from its duties and obligations
hereunder.

2.4 Severability. If in any jurisdiction, any provision of this Agreement or its
application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason in any jurisdiction
be held to be excessively broad as to time, duration, geographical scope,
activity or subject, it shall be construed by limiting and reducing it, so as to
be enforceable to the extent compatible with the applicable Law of such
jurisdiction as it shall then appear.

 

4



--------------------------------------------------------------------------------

2.5 Governing Law; Consent to Jurisdiction and Venue. The parties acknowledge
and agree that this Agreement shall be governed by the Laws of the State of
Delaware as to all matters including, but not limited to, matters of validity,
construction, effect, performance and liability, without consideration of
conflicts of laws provisions contained therein and that the courts of the State
of Delaware shall have exclusive jurisdiction of all disputes with respect to
this Agreement, including without limitation, any dispute relating to the
construction or interpretation of the rights and obligations of any party, which
is not resolved through discussion between the parties.

Each party hereto hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of any Delaware State or Federal court sitting in New
Castle County in any action or proceeding arising out of or relating to this
Agreement, or any transaction contemplated hereby. The Company and the Holders
hereby irrevocably waive, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding, and also irrevocably and unconditionally consent to the service of
any and all process in any such action or proceeding by the mailing of copies of
such process by certified mail to their respective addresses specified in
Section 2.2. The Company and the Holders further irrevocably and unconditionally
agree that a final judgment in any such action or proceeding (after exhaustion
of all appeals or expiration of the time for appeal) shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

2.6 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

2.7 Headings. The title of this Agreement and the headings of the Sections and
Articles of this Agreement are for reference purposes only and shall not be used
in construing or interpreting this Agreement.

2.8 Entire Agreement; Amendment; Waiver. This Agreement and any documents
delivered pursuant to the terms hereof, set forth the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof, and
supersedes all prior agreements, promises, covenants, arrangements,
representations or warranties, whether oral or written, by any party hereto or
any officer, director, employee or representative of any party hereto. No
modification or waiver of any provision of this Agreement shall be valid unless
it is in writing and signed by the party to be charged therewith, provided,
however, that the consent of the Holders comprising a majority of the shares of
Purchaser Common Stock issued to the Holders as Merger Consideration and still
held by the Holders shall be required to amend any provision of the Agreement
impacting the rights of the Holders. The waiver or breach of any term or
condition of this Agreement shall not be deemed to constitute a waiver of any
other breach of the same or any other term or condition.

2.9 Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or corporation other than the parties hereto and
their respective successors or assigns any rights or remedies under or by reason
of this Agreement.

 

5



--------------------------------------------------------------------------------

2.10 Gender; Tense, Etc. Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense, and vice versa.

[Remainder of this page left blank intentionally; Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Stockholders’
Agreement as of the date first written above.

 

MDRNA, INC. By:  

/s/ J. Michael French

Name: J. Michael French Title: President and CEO HOLDERS A.M. PAPPAS LIFE
SCIENCE VENTURES III, LP By:  

/s/ Ford S. Worthy

Name: Ford S. Worthy Title: Partner PVIII CEO FUND, LP By:  

/s/ Ford S. Worthy

Name: Ford S. Worthy Title: Partner AMPERSAND 2006 LIMITED PARTNERSHIP By:
AMP-06 Management Company Limited Partnership, its General Partner By:   AMP-06
MC LLC, its General Partner By:  

/s/ Herbert H. Hooper

Name: Herbert H. Hooper Title: Member

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

NOVARTIS BIOVENTURES LTD. By:  

/s/ H.S. Zivi

Name: H.S. Zivi Title: Deputy Chairman YED GLOBAL LIFESCIENCE I PARTNERSHIP By:
 

/s/ Tsuneo Fujii

Name: Tsuneo Fujii Title: President and Representative Director YED IV, L.P. By:
 

/s/ Tsuneo Fujii

Name: Tsuneo Fujii Title: President and Representative Director GOLD HILL
VENTURE LENDING 03, L.P. By: Gold Hill Venture Lending Partners 03, LLC, its
general partner By:  

/s/ Rob Helm

Name: Rob Helm Title: Managing Director PETER D. PARKER

/s/ Peter D. Parker

Name: Peter D. Parker CHIANG LI

/s/ Chiang Li

Name: Chiang Li

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

ANNEX I

HOLDERS

A.M. PAPPAS LIFE SCIENCE VENTURES III, LP

PVIII CEO FUND, LP

AMPERSAND 2006 LIMITED PARTNERSHIP

NOVARTIS BIOVENTURES LTD.

YED GLOBAL LIFESCIENCE I PARTNERSHIP

YED IV, L.P.

GOLD HILL VENTURE LENDING 03, L.P.

PETER D. PARKER

CHIANG LI